— In a proceeding pursuant to CPLR article 78 to review a determination of the Zoning Board of Appeals of the Town of Harrison, dated December 29, 1986, granting the application of Paul and Patrice Passidomo for an area variance, the petitioner appeals from a judgment of the Supreme Court, Westchester County (Cowhey, J.), entered June 10, 1987, which dismissed the proceeding on the merits.
Ordered that the judgment is affirmed, without costs or disbursements.
The action of the respondent Zoning Board of Appeals of the Town of Harrison in granting an area variance to Paul and Patrice Passidomo had a rational basis and is supported by substantial evidence in the record (see, Matter of Fuhst v Foley, 45 NY2d 441). Mangano, J. P., Kooper, Sullivan and Harwood, JJ., concur.